Examiner’s Comment
Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 9, the prior art fails to teach or disclose a DC voltage network, comprising: at least three energy storage networks, each energy storage network comprising an energy store supplying a DC voltage to the energy storage network, and each energy storage network further comprising at least three power converters implemented as DC voltage converters, the energy store and a first voltage side of each of the at least three power converters being electrically connected at a common point; at least three DC voltage sub-networks, each DC voltage sub-network being connected to a second voltage side of a respective power converter of each-of the at least three energy storage networks; and at least three feed devices each feed device connecting a respective one of the at least three DC voltage sub-networks to at least one AC voltage network. 	Regarding claim 16, the prior art fails to teach or disclose a vehicle comprising a DC voltage network, said DC voltage network comprising: at least three energy storage networks, each energy storage network comprising an energy store supplying a DC voltage to the energy storage network, and each energy storage network further comprising at least three power converters implemented as DC voltage converters, the energy store and a first voltage side of each of the at least three power converters being electrically connected at a common point, at least three DC voltage sub-networks, each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838